Per Curiam.
The judgments and order should be affirmed, with costs, on the ground that the agreement between the Association of Master Plumbers and Local Union 463 (Arts. 17 and 18) withholds from the joint arbitration board the power to impose any penalty, and expressly vests that power in the organization of which the delinquent is a member. Consequently, the resolution of the board that journeymen plumbers thereafter to be employed by Byrne Company, Inc., should be selected by the union was beyond the jurisdiction of the board and constituted no justification for the action of the defendants in preventing the plaintiffs from continuing in their jobs.
Present'—Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Judgments and order unanimously affirmed, with costs.